Citation Nr: 0427120	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  99-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for narcolepsy, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable evaluation for pelvic 
inflammatory disease.

3.  Entitlement to a compensable evaluation for peptic ulcer 
disease.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to July 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claims of 
entitlement to increased disability ratings for her service-
connection narcolepsy, pelvic inflammatory disease, and 
peptic ulcer disease.  This case also comes before the Board 
on appeal from a January 2003 rating decision, which denied 
the appellant's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.

The appellant appeared at a hearing held at the RO on January 
4, 1999.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in January 2001 
when it was remanded for additional development.  The 
additional development has been completed.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate her claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by her and which portion, if any, 
VA would attempt to obtain on her behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  The appellant's narcolepsy is currently manifested by an 
average of more than 10 narcoleptic episodes per week.

4.  The appellant's pelvic inflammatory disease is resolved 
and currently manifested by occasional pelvic pain that does 
not require continuous treatment.

5.  The appellant does not have current symptoms of peptic 
ulcer disease.

6.  The appellant is service-connected for narcolepsy, which 
is rated as 80 percent disabling; hypertension, which is 
evaluated as 10 percent disabling; peptic ulcer disease, 
which is rated as noncompensably disabling; pelvic 
inflammatory disease, which is rated as noncompensably 
disabling; and history of pilonidal cystectomy, which is 
rated as noncompensably disabling.

7.  The appellant meets the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.  

8.  The appellant completed two years of high school, passed 
a General Educational Development (GED) test, and has 
experience working as a cook, a nurse's aide, and a 
substitute teacher.

9.  The evidence shows that the appellant's service-connected 
disabilities are of such severity as to preclude 
substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for an 80 percent disability rating, but no 
higher, for narcolepsy have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Codes 8108, 8911 (2003).

2.  The criteria for a compensable disability rating for 
pelvic inflammatory disease have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.116, Diagnostic Code 7614 (2003).

3.  The criteria for a compensable disability rating for 
peptic ulcer disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Codes 7304, 7305, 7306, 7308 (2003).

4.  The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In June 1996 the appellant was treated as a VA outpatient for 
narcolepsy.  She complained that her narcolepsy was getting 
worse.  She also complained of epigastric pain with burning 
and indigestion.  Diagnoses included narcolepsy and peptic 
ulcer disease.

In July 1996 the appellant was treated as a VA outpatient for 
narcolepsy.  She reported eight episodes of narcolepsy per 
day.  The appellant was counseled and encouraged to avoid 
driving until her disability was controlled more.

In March 1997 the appellant underwent a VA 
esophagogastroduodenoscopy.  She had reported symptoms of 
dyspepsia.  The procedure revealed erythema in the duodenum.  
Duodenitis was diagnosed.  

At an April 1997 VA gynecological examination, the appellant 
reported that she took Ritalin for her narcolepsy.  She took 
one-half of a tablet three times per week, especially when 
she wanted to go out and had to keep herself awake.  The 
medication caused palpitation and chest tightness.  It also 
made her sleepier after the medication wore off.  She took 
Tagamet twice per day.  She had persistent epigastric pain, 
which was a burning sensation radiating into her back.  She 
felt that food became stuck in her chest.  She had undergone 
a salpingectomy by laparotomy in 1981 and a second surgery of 
salpingectomy done in 1991 when the right ovary had also been 
removed.  She was currently employed on a part-time basis as 
a home health helper.  She fell asleep when standing or 
driving.  She continued to have stomach burning and pain, 
which radiated into her back.  She took Maalox frequently 
because of indigestion and heartburn.  She also suffered from 
lower abdominal pain due to her pelvic surgery.  On 
examination, the appellant's weight was shown to be stable.  
She did not look anemic.  She did not have periodic vomiting 
or diarrhea.  She had no history of hematemesis or melena.  
She continued to have epigastric pain.  Her abdomen was soft.  
She gave a history of occasional urinary incontinence, 
especially when she coughed.  Diagnoses included narcolepsy, 
poorly controlled with Ritalin; dyspepsia secondary to peptic 
ulcer disease; bilateral salpingectomy; history of pelvic 
inflammatory disease, resolved at the time of the 
examination; and mixed incontinence disorder.

A May 1997 VA upper gastrointestinal x-ray series showed no 
significant abnormality of the esophagus, stomach, or 
duodenum.  No gastroesophageal reflux was seen.  There was no 
significant abnormality.

In February 1998 the appellant was treated as a VA outpatient 
for multiple complaints, including indigestion and heartburn.  
She had a stabbing pain in her epigastric area.  She had been 
taking Tagamet with continued symptoms.  Diagnoses included 
duodenitis.  Tagamet was discontinued.  Prevacid was 
prescribed.  Helicobacter pylori antibody testing was 
ordered.

In May 1998 the appellant was treated as a VA outpatient.  
She had been treated for Helicobacter pylori infection.  
Diagnoses included treated Helicobacter pylori duodenitis.

In August 1998 the appellant was evaluated by a VA vocational 
rehabilitation counselor.  The appellant reported that she 
had been medically retired from service due to her 
narcolepsy.  She had been employed as a short order cook but 
was dismissed because of falling asleep and presenting a 
safety hazard.  She had also been dismissed from a position 
as a nurse's aide.  She was currently employed as a 
substitute teacher.  She stated that she was able to sleep 
while working.  It was unclear to the counselor whether the 
school board was aware that the appellant slept on the job.  
The appellant was unable to drive unless accompanied by 
another person.  She was unable to remain awake during the 
counseling session.  Although the counselor found that the 
appellant's narcolepsy was a serious employment handicap, the 
appellant was not a viable candidate for vocational 
rehabilitation because her symptoms were not controlled.

In November 1998 the appellant was treated as a VA outpatient 
for complaints of dyspepsia, indigestion, and epigastric 
pain.  Her symptoms had persisted for approximately two 
years.  She was positive for Helicobacter pylori.  An 
esophagogastroduodenoscopy approximately one year previously 
was negative for ulcers.  The appellant took Prevacid, which 
made her abdomen burn.  Pepcid, however, helped to relieve 
her symptoms.  Her narcolepsy had not improved.  Diagnoses 
included history of Helicobacter pylori duodenitis.

At a January 4, 1999 hearing, the appellant testified that 
she had been unemployed.  She was unable to retain employment 
because she fell asleep while working.  She drove 
occasionally.  She sometimes fell asleep during the course of 
her trips.  She fell asleep between 9 and 12 times per day.  
At the time of the hearing, the appellant had had only one 
episode that day.  The episodes varied in frequency and 
duration.  Ritalin allowed her to remain awake for 
approximately 4 hours in a single day but left her sleepier 
on subsequent days.  She had last taken Ritalin on December 
17, 1998.  Regarding her peptic ulcer disability, the 
appellant testified that she avoided eating tomato sauces.  
She took Pepcid daily to control her symptoms.  She had been 
diagnosed with Helicobacter pylori.  Regarding her pelvic 
inflammatory disease, the appellant complained of occasional 
sharp pains in her lower abdomen.  She had previously taken 
pain medication to relieve her symptoms but had discontinued 
the medication because it upset her stomach.  She also had 
occasionally urinary incontinence. 

In September 2000 the appellant was treated as a VA 
outpatient for narcolepsy.  The appellant was awake and 
alert.  The physician spoke with the appellant at length 
regarding the use of medical therapy for narcolepsy.  The 
appellant reported that her narcolepsy was no longer 
responding to Ritalin.  In September 2000 the appellant was 
also treated as a VA outpatient for a general examination.  
It was noted that her Helicobacter pylori duodenitis was 
resolved.

At a March 2001 VA gynecological conditions and disorders of 
the breast examination, the examiner reviewed the appellant's 
claims folder and records of her VA treatment.  The appellant 
had been treated in service for ulcers and had had surgery in 
1981 for removal of an infected fallopian tube.  She had also 
been treated in service for female problems that began as 
pain in the lower part of her stomach.  The appellant had had 
an additional fallopian tube removed in 1991 due to 
infections.  The appellant had not been treated for pelvic 
inflammatory disease since she had gone through menopause, 
but she still had pain in her lower abdomen.  The pain was 
sharp.  It could occur as infrequently as once per week.  She 
treated the pain with Tylenol #3.  She gave a history of 
noting blood in the area of her scar on her underwear if she 
failed to apply petroleum jelly to her scar.  She denied 
scratching this area.  She stated that the irritation from 
the scar was worse in warm weather due to heavy perspiration.  
Regarding peptic ulcer disease, the appellant reported that 
she had no vomiting.  She had never spit up blood.  She was 
treated with Zantac.  She became bloated and had heartburn 
after every meal.  She had had diarrhea and constipation 
since her military service.  She complained of distention 
after each meal but no nausea or cramping.  Her weight had 
remained steady.  She had had no anemia.  She also gave a 
history of being treated for Helicobacter pylori.  Her 
symptoms had not improved following the treatment.  She had 
undergone an esophagogastroduodenoscopy two years previously, 
which had not revealed anything abnormal.  Regarding 
narcolepsy, the appellant reported that she was unable to 
work due to her narcolepsy.  She was unable to stay awake.  
On examination, there were multiple striae scattered across 
the abdomen in all quadrants.  No bruits were heard.  No 
enlarged organs or masses were felt.  Bowel sounds were 
present.  The abdomen was soft.  There was some tenderness in 
the epigastric area and in the lower left and right 
quadrants.  A bikini-line scar was well healed and nontender.  
There was no evidence of ulceration.  No bleeding was noted.  
The skin did not appear greasy.  Diagnoses included pelvic 
inflammatory disease in service, peptic ulcer disease in 
service, and reflux.  The examiner stated that no peptic 
ulcer disease or hiatal hernia was present.  The appellant 
had reflux from lifestyle factors such as being overweight 
and smoking.  Pelvic inflammatory disease was resolved and 
not active.  The scar from the appellant's 1981 surgery was 
well nourished, nontender, and not painful.  There was no 
repeated ulceration, and the scar did not limit the function 
of any part.  The appellant's narcolepsy was moderate in 
severity.  She had between four and ten episodes of 
narcolepsy per day.  The episodes varied.  Each episode 
lasted approximately 15 minutes.

In April 2001 the appellant requested that VA fill a 
prescription for Provigil, which she had received from a 
private neurologist.  The appellant was informed that VA did 
not have this medication.  The appellant had been unable to 
tolerate Ritalin.

At a June 2001 VA social survey, a VA social worker stated 
that, during the interview, the appellant did not complain of 
problems with narcolepsy and made only a couple of comments 
regarding problems with sleepiness.  The appellant did not 
become drowsy or fall asleep during the interview.  The 
appellant did report that she continued to drive but only 
when she had someone with her to wake her if she began to 
doze off.  The social worker reported some difficulty 
contacting the appellant at home and suggested that the 
appellant had employment income in addition to her disability 
benefits to support her lifestyle.  The social worker opined 
that, although the appellant might not be able to function on 
many jobs, the social worker found no reason to conclude that 
the appellant was incapable of receiving training and/or 
functioning in the workforce on a job that would take into 
account the problems that the appellant appeared to have with 
narcolepsy.

The appellant was treated as a VA outpatient twice in July 
2000 for physical therapy for acute low back pain.  The 
physical therapist noted that the appellant's tolerance to 
treatment was "good" because she "slept through the entire 
treatment."

In January 2001, the appellant was examined by L. T., M.D. 
(Dr. T.).  The appellant reported a history of narcolepsy.  
She related that she fell asleep as many as nine times per 
day.  The episodes of sleeping occurred suddenly and without 
warning.  She took Ritalin if she had to drive but avoided 
taking the medication due to side effects from it.  She had 
last worked in June 2000.  She had cooked at a restaurant 
that she owned.  Dr. T. diagnosed narcolepsy.  

An upper gastrointestinal x-ray series performed at 
Healthsouth Diagnostic Center in April 2001 showed no 
ulcerations or ulcer scars on current examination.  The 
radiologist diagnosed essentially normal upper 
gastrointestinal series.

In November 2001 the appellant was examined by J. G., Ph.D. 
(Dr. G.), a neuropsychologist.  Dr. G. noted that the 
appellant had been diagnosed previously with narcolepsy.  The 
appellant fell asleep during psychological testing.  There 
was no indication of feigned behavior.  She fell asleep three 
times during the three-hour examination.  She reported that 
she fell asleep as often as eight times per day.  Dr. G. 
opined that falling asleep so frequently was not compatible 
with any employment and would be dangerous in many 
circumstances.  Dr. G. added that the appellant was able to 
understand and follow instructions during the examination but 
that she would not be able to do so if she fell asleep.  He 
explained that patients with this type of problem were 
notorious for getting terminated from employment.  Diagnoses 
included narcolepsy.  Dr. G. opined that the appellant's 
tendency to fall asleep approximately every 40 minutes would 
be a substantial impediment to any sort of vocational 
activity.  The appellant's disability fluctuated, but it 
fluctuated rapidly during the day and during periods of 
somnolence.  Dr. G. characterized the appellant's disability 
as "severe".

In November 2001 the appellant was treated as a VA outpatient 
for severe epigastric pain since one week previously.  She 
had symptoms of reflux.  She had burning in her stomach with 
a bad taste in her mouth, especially upon lying down.  She 
denied vomiting or diarrhea.  The examiner diagnosed severe 
gastroesophageal reflux disease.  The appellant returned for 
treatment the following day.  The appellant had noted some 
improvement in her abdominal pain.  She had had a small, 
constipated stool on the previous night.  She stated that it 
had been "some time" since she had had a "real good" bowel 
movement.  Diagnostic imaging revealed much stool in her 
colon.  Constipation was diagnosed. 

In July 2002 the appellant sought VA telephone advice 
regarding a problem with her stomach.  The appellant thought 
that the problem was related to antibiotic medicine that she 
was taking.  A pharmacist advised that the appellant 
discontinue the antibiotics.

In the report of an October 2002 VA epilepsy and narcolepsy 
examination, a VA neurologist reviewed the appellant's claims 
folder.  The neurologist opined that the appellant had 
documented narcolepsy with variable symptoms affected 
primarily by lack of compliance with medications that would 
affect her employability to a limited extent.  Observation of 
the appellant would not add clinical information that was not 
already available.  In a December 2002 supplemental report, 
the neurologist stated that, given the appellant's stability 
on her present medication regimen, the appellant should be 
able to pursue gainful employment.

In a February 2003 statement, officials from the appellant's 
church stated that they had observed the appellant in a 
profound sleeping pattern, accompanied by snoring sounds.

In February 2003 the appellant was treated as a VA outpatient 
for narcolepsy.  The examiner noted that the appellant fell 
asleep while awaiting treatment and that the appellant was so 
sleepy during the examination that foot sensation could not 
be reliably or validly tested.  The appellant reported that 
she had driven to the appointment.  She was counseled to 
avoid doing so in the future.

In March 2003 the appellant was treated for narcolepsy by J. 
A., M.D. (Dr. A.).  Dr. A. noted that the appellant's 
narcolepsy was not controlled by medication.  The appellant 
was unable to drive or work.  She had fallen asleep over a 
deep fryer while working.  She fell asleep during sexual 
intercourse.  The appellant reported that she did drive but 
carefully and only under ideal circumstances.  Dr. A. 
encouraged the appellant to refrain from any driving.  Dr. A. 
prescribed a trial of Provigil.

At an April 2003 VA general medical examination, the examiner 
noted that the appellant had a history of narcolepsy, which 
was not controlled well.  The examiner noted that the 
appellant had symptoms of gastroesophageal reflux disease 
with reflux symptoms and had a history of peptic ulcer 
disease but currently had no symptoms of peptic ulcer.  She 
was antibiotic positive for Helicobacter pylori.  She took a 
proton pump inhibitor.  On examination, abdominal examination 
was negative.  The examiner diagnosed untreated narcolepsy 
with questionable cataplexy and peptic ulcer disease with 
gastroesophageal reflux disease symptoms.  The examiner 
explained that the appellant was mildly symptomatic from her 
gastroesophageal reflux disease but had no symptoms of peptic 
ulcer disease.

At an April 2003 VA gynecological conditions and disorders of 
the breast examination, the appellant complained of pain in 
her right lower quadrant, which came and went.  The pain 
lasted only a few seconds.  It was not related to activity.  
It had never been related to her menstrual cycle.  The 
frequency of the episodes varied.  Episodes did not occur 
every day or every week.  The pain was not associated with 
bodily functions.  The pain began in 1981 after she underwent 
laparoscopy for infertility followed by a laparotomy and a 
left salpingectomy.  In 1991 she underwent a right 
exploratory laparotomy with a right salpingo-oophorectomy for 
pain.  On examination, the appellant's abdomen was benign 
with a well-healed umbilical scar as well as a well-healed 
transverse suprapubic incision.  The examination was 
otherwise normal.  The examiner diagnosed status post 
bilateral salpingectomy for presumed old pelvic inflammatory 
disease and chronic pelvic pain in the right lower quadrant.  
The examiner stated that the pain might be adhesive disease, 
musculoskeletal pain, or gastrointestinal pain but that, 
because of the short nature of the pain, no further treatment 
or workup was indicated.  The examiner recommended that the 
appellant return in one year for further follow up.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the appellant's increased rating claims was received on 
September 10, 1996.  Thereafter, in a rating decision dated 
in September 1997, the appellant's claims were denied.  Only 
after that rating action was promulgated did VA, on July 7, 
2003, provide notice to the appellant regarding what 
information and evidence is needed to substantiate her 
increased rating claims, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claims.  Nevertheless, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant on July 7, 2003, was not given prior to the 
first AOJ adjudications of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated.  A Supplemental Statement of the Case 
(SSOC), adjudicating the appellant's claims, was provided to 
the appellant in July 2003.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the appellant.

With regard to the appellant claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability, a substantially complete application was 
received on May 16, 2002.  In a July 24, 2002 letter, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate that claim, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.  Thereafter, in a 
rating decision dated in January 2003, the appellant's claim 
was denied.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from the RO dated on July 24, 
2002, and July 7, 2003, complied with these requirements.

Additionally, the Board notes that the July 24, 2002, and 
July 7, 2003 letters to the appellant properly notified her 
of her statutory rights.  That is, even though the July 24, 
2002, and July 7, 2003 letters requested a response within 60 
days and 30 days, respectively, a recently enacted amendment 
to the VCAA clarified that the one-year period within which 
evidence may be submitted does not prohibit VA from making a 
decision on a claim before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, the appellant's service 
medical records, VA medical records, private medical records, 
and records from the Social Security Administration have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  In response to the July 
7, 2003 letter, the appellant responded that she had no 
additional evidence to submit.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The appellant was provided VA examinations in 
April 1997, March 2001, and April 2003.  Supplemental medical 
opinions were obtained in October 2002 and December 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further, VA's efforts 
have complied with the instructions contained in the January 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of her claims or her substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2003).  There is no reasonable possibility 
that further assistance to the appellant would substantiate 
her claims.  See 38 C.F.R. § 3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).


1.  Narcolepsy

The appellant's narcolepsy is currently rated as 40 percent 
disabling under Diagnostic Code 8108.  Diagnostic Code 8108 
provides that narcolepsy should be rated as petit mal 
epilepsy.  38 C.F.R. § 4.124a, Diagnostic Code 8108 (2003).  
Diagnostic Code 8911 for petit mal epilepsy provides that 
petit mal epilepsy should be rated under the general rating 
formula for minor seizures.  According to the general rating 
formula for major and minor epileptic seizures, a 40 percent 
disability rating is assigned for an average of at least 5 to 
8 minor seizures per week.  A 60 percent disability rating 
requires 9 to 10 minor seizures per week.  An 80 percent 
disability rating is warranted for more than 10 minor 
seizures per week.  38 C.F.R. § 4.124a, Diagnostic Code 8911 
(2003).  Although the general formula provides criteria for a 
100 percent disability rating for major seizures, the 80 
percent disability rating is the highest available for minor 
seizures.  See id.  A note following the diagnostic codes for 
epilepsy, including Diagnostic Code 8911 for petit mal 
epilepsy, cautions rating specialists that an epileptic may 
find employment and rehabilitation difficult to attain 
because of employer reluctance to the hiring of the 
epileptic.  See 38 C.F.R. § 4.124a, Diagnostic Code 8911, 
note on Epilepsy and Unemployability (2003).

In this case, the appellant has reported as that she has as 
few as 4 narcoleptic episodes per day and as many as 12 
episodes per day; however, using even the minimum number of 
reported episodes, 4 per day, the appellant still averages 
more than 10 episodes per week.  Accordingly, the evidence 
shows that the appellant is entitled to an 80 percent 
disability rating under Diagnostic Code 8108 for narcolepsy 
using the rating criteria for petit mal epilepsy.  The 
appellant is not entitled to a disability rating greater than 
80 percent, because the 80 percent disability rating is the 
highest available for petit mal epilepsy.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to seizure disorders, such as 
grand mal epilepsy; however, the medical evidence reflects 
that those manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any periods of hospitalization for her service-
connected narcolepsy.

It is undisputed that the appellant's service-connected 
narcolepsy has an adverse effect on her employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2003).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


2.  Pelvic inflammatory disease

The appellant's service-connected pelvic inflammatory disease 
is currently evaluated as noncompensably disabling under 
Diagnostic Code 7614 for disease, injury, or adhesions of the 
fallopian tube (including pelvic inflammatory disease (PID)).  
(The appellant also receives special monthly compensation 
under 38 C.F.R. § 3.350(a) for loss of use of a creative 
organ.)  Under Diagnostic Code 7614, a noncompensable rating 
is assigned where symptoms do not require continuous 
treatment.  Where symptoms require continuous treatment, a 10 
percent rating is warranted.  Where symptoms are not 
controlled by continuous treatment, a 30 percent rating is 
warranted.  38 C.F.R. § 4.116, Diagnostic Code 7614 (2003).  

The reports of VA examinations in April 1997, March 2001, and 
April 2003 show that the appellant's pelvic inflammatory 
disease has resolved and that she does not take medication 
for her pelvic inflammatory disease.  She has undergone 
salpingectomies bilaterally and receives special monthly 
compensation for the loss of use of a creative organ.  The 
appellant has complained of urinary incontinence, but she is 
not service-connection for urinary incontinence, and there is 
no medical evidence describing the appellant's urinary 
incontinence as a symptom of her pelvic inflammatory disease 
or subsequent surgeries.  The appellant has complained of 
occasional episodes of pelvic pain occurring since her 
surgery, but she receives no medical treatment for her pain.  
At the April 2003 VA gynecological conditions and disorders 
of the breast examination, the examiner stated that the 
appellant's chronic pelvic pain in the right lower quadrant 
might be adhesive disease, musculoskeletal pain, or 
gastrointestinal pain but that, because of the short nature 
of the pain, no further treatment or workup was indicated.  
Because the appellant's symptoms of her pelvic inflammatory 
disease do not require continuous treatment, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating.

The Board notes that additional disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2003) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, the appellant has a surgical scar 
on her abdomen result from her 1981 salpingectomy.  On 
examination in March 2001, the scar was shown to be well 
healed.  The scar was not tender and did not limit the 
function of any part.  It was well nourished and without 
repeated ulceration.  Accordingly, the preponderance of the 
evidence is against a separate disability rating for the scar 
on the appellant's abdomen.


3.  Peptic ulcer disease

Regulations note that "peptic ulcer" is not sufficiently 
specific for rating purposes.  38 C.F.R. § 4.110 (2003).  
Accordingly, the appellant's peptic ulcer disease is rated 
noncompensably disabling under Diagnostic Code 7399-7906.  
When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  38 C.F.R. 
§§ 4.20, 4.27 (2003).  The diagnostic code is "built-up" by 
assigning the first two digits from that part of the schedule 
most closely identifying the part of the body involved and 
then assigning "99" for the last two digits for all 
unlisted conditions.  38 C.F.R. § 4.27 (2003).  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  
38 C.F.R. §§ 4.20, 4.27 (2003).  Therefore, her service-
connected peptic ulcer disease is rated according to the 
analogous condition of marginal (gastrojejunal) ulcer under 
Diagnostic Code 7306.  Where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).  Under Diagnostic Code 7306, no zero 
percent evaluation is provided for marginal ulcers.  A 10 
percent disability rating requires a mild marginal ulcer with 
brief episodes of recurring symptoms once or twice per year.  
38 C.F.R. § 4.114, Diagnostic Code 7306 (2003).  In this 
case, although VA treatment records show occasional treatment 
of the appellant for gastrointestinal symptoms and reflux 
symptoms, these symptoms have been attributed to 
gastroesophageal reflux disease and duodenitis rather than 
the appellant's service-connected peptic ulcer disease.  The 
record contains no evidence of recent treatment of the 
appellant for peptic ulcer disease.  At the April 2003 VA 
general medical examination, the examiner noted that the 
appellant had symptoms of gastroesophageal reflux disease 
with reflux symptoms and had a history of peptic ulcer 
disease but currently had no symptoms of peptic ulcer 
disease.  The examiner explained that the appellant was 
mildly symptomatic from her gastroesophageal reflux disease 
but had no symptoms of peptic ulcer disease.  Accordingly, 
because the appellant has no symptoms of peptic ulcer 
disease, the preponderance of the evidence is against the 
assignment of a compensable disability rating for peptic 
ulcer disease.

The Board has considered other diagnostic codes that provide 
for compensable disability ratings for disorders of the 
digestive system.  There is no evidence of gastric ulcers or 
duodenal ulcers that are mild with symptoms recurring once of 
twice yearly to warrant a compensable rating under Diagnostic 
Codes 7304 or 7305 respectively.  38 C.F.R. § 4.114, 
Diagnostic Codes 7304, 7305 (2003).  Likewise, there is no 
evidence of chronic hypertrophic gastritis with small nodular 
lesions and symptoms to support a 10 percent disability 
rating under Diagnostic Code 7308 for hypertrophic gastritis.  
38 C.F.R. § 4.114, Diagnostic Code 7308 (2003).




4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2003).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The appellant is service-connected for narcolepsy, which is 
rated as 80 percent disabling; hypertension, which is 
evaluated as 10 percent disabling; peptic ulcer disease, 
which is rated as noncompensably disabling; pelvic 
inflammatory disease, which is rated as noncompensably 
disabling; and history of pilonidal cystectomy, which is 
rated as noncompensably disabling.  The combined rating for 
the appellant's disabilities is 82 percent.  38 C.F.R. 
§ 4.25, Table I (2003).  Therefore, the appellant meets the 
schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a) (2003).

In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

The appellant completed two years of high school and passed a 
General Educational Development (GED) test.  She was 
medically discharged from service.  She has experience 
working as a cook, a nurse's aid, and a substitute teacher.  
She last worked full time in June 2000.  Although the 
appellant has been determined to be unemployable by the 
Social Security Administration (SSA), VA is not bound by that 
determination although it is certainly "pertinent" to the 
appellant's claim.  See Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) Martin v. Brown, 4 Vet. App. 136, 140 (1993).  
Nevertheless, the medical evidence of record indicates that 
the appellant is incapable of doing productive work due to 
her service-connected disabilities.  Dr. G. opined in 
November 2001 that the appellant's narcolepsy was not 
compatible with any employment and would be dangerous in many 
circumstances.  His opinion is supported by the appellant's 
intermittent work history preceding her unemployment and by 
her discharge from service.  It is further supported by the 
August 1998 VA vocational rehabilitation evaluation.  
Although, a VA physician in December 2002 and a VA social 
worker in June 2001 have opined that the appellant should be 
employable, their opinions are based upon mere speculation 
and are not supported by the evidence of record.  The 
appellant's narcolepsy is a clear diagnosis based upon 
multiple studies.  In addition to the appellant's reports of 
her symptoms, VA treatment professionals have noted on 
numerous occasions the appellant's inability to remain awake 
even when seeking medical treatment.  In short, the 
preponderance of the evidence shows that the appellant is 
precluded from substantially gainful employment due to her 
service-connected disabilities.  The Board concludes that a 
total disability rating for compensation purposes based on 
individual unemployability under 38 C.F.R. § 4.16 is 
warranted.


ORDER

Entitlement to a disability rating of 80 percent, but no 
higher, for the appellant's narcolepsy, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Entitlement to a compensable rating for pelvic inflammatory 
disease is denied.

Entitlement to a compensable rating for peptic ulcer disease 
is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



